Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22nd 2022 has been entered.
 
Reasons for Allowance
Claims 1, 4-9, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Hartal et al (US 5,965,183), discloses the method allows for the removal of a major part of unwanted oleoresin lipids (i.e., acetone soluble products) from a liposoluble carotenoids comprising natural extract (i.e., lycopene oleoresin) (see Hartal column 5, lines 4-15; Example 1) by rinsing the crude lycopene oleoresin, which comprises heating and mixing the solvent/lycopene oleoresin mixture until at least the lipids are dissolved in the solvent mixture, such heating and mixing dissolves the lipid phase of the oleoresin, but does not substantially dissolve lycopene, which allows the removal therefrom a major part of the oleoresin lipids (e.g., acetone soluble oleoresin Hartal column 4, lines 47-53; column 5, lines 36-49; from column 5, line 61 to column 6, line 21; Example 1). Moreover, Hartal discloses the solvent mixtures suitable for use with the invention may be acetone/ethyl acetate mixture and that other suitable mixtures will be recognized by a skilled person and include, e.g., hexane/acetone and ethyl acetate/ethanol (see Hartal column 4, lines 62-66; column 5, line 64 to column 6, line 21). However, neither Hartal nor any other prior art reference disclose dissolving the lycopene oleoresin and precipitating/crystalizing and filtering the lycopene crystals out of the solvent, where the solvent comprises benzo[α]pyrene, as recited in independent claims 1 and 12.
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhu et al. (CN 101455708 B) discloses washing red clover extract with ether. Red clover extract is known to comprise carotenoids, such as lutein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792